Cite as 2017 Ark. 122


                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered   April 6, 2017
IN RE ARKANSAS ACCESS TO
JUSTICE FOUNDATION, INC.




                                       PER CURIAM

       J. Cliff McKinney, Esq., of Little Rock, and Sarah Capp, Esq., of Ozark, are

appointed to the Board of Directors of Arkansas Access to Justice Foundation, Inc., for

three-year terms to expire on April 30, 2020. The court thanks them for accepting

appointment to the board.

       The court expresses its gratitude to Tamra Cochran and J.D. Gingerich, whose terms

have expired, for their years of valuable service to the board.